Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 12/28/2020.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 18 recites wherein the organ manipulator is a uterine manipulator having a culpotomy ring, and the surgical instrument is a cutting instrument, and wherein the method further includes using user input devices, inputting instructions to the robotic surgical system to cause movement of the organ manipulator and surgical instrument in response to the instructions, and using the cutting instrument to cut around the culpotomy ring.

 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2010/0331859 (Omori)
Regarding claims 1, 4 Omori discloses as shown in Figure 1, a surgical robotic system comprising: a plurality of robotic manipulator arms (robot arms 18, 20, 22, and 24, see paragraph [0032]); an organ manipulator (manipulator 28, see paragraph [0033]) on a first one of the robotic manipulator arms; a surgical instrument (manipulator 30, see paragraph [0033]) on a second one of the robotic manipulator arms; and user input devices (joysticks 132, see paragraph [0058]) allowing a surgeon to input instructions to the robotic surgical system to cause movement of the organ manipulator and surgical instrument in response to the instructions, wherein movement of the organ manipulator is capable of being laparoscopic movement relative to a fulcrum. 
Regarding claim 2,  Omori discloses wherein the system includes a user console (manipulation unit 130, see paragraph [0057]) and the user input devices include a first input handle (one of joysticks 132) and a second input handle (the other one of joysticks 132),  the robotic surgical system configured such that input to the first input handle results in movement of the organ manipulator and input to the second input handle results in movement of the surgical instrument. 
Regarding claims 5-8, Omori discloses wherein the surgical system is capable of determining the fulcrum about an anatomical feature, wherein the anatomical feature is capable of being an incision site,  wherein the anatomical feature is capable of being a natural orifice, wherein the organ manipulator is capable of being a uterine manipulator and the natural orifice is a vaginal opening. see paragraph [0033].
Regarding claims 9-11, Omori discloses as shown in Figure 1 a surgical method comprising: positioning an organ manipulator (manipulator 28, see paragraph [0033]) on a first robotic manipulator arm (robot arm 18, see paragraph [0032]); positioning a surgical instrument (manipulator 30, see paragraph [0033]) on a second robotic manipulator arm (robot arm 20, see paragraph [0032]); and using .
Claim(s) 1, 9, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2010/0331859 (Omori)
Regarding claims 1, 9, 13, 20 under an alternative interpretation, Omori discloses as shown in Figure 1 a surgical method and a surgical robotic system comprising: positioning an organ manipulator (uterine manipulator 34, see paragraph [0033]) on a first robotic manipulator arm (robot arm 24, see paragraph [0032]); positioning a surgical instrument (manipulator 30, see paragraph [0033]) on a second robotic manipulator arm (robot arm 20, see paragraph [0032]); and using user input devices (one of joysticks 132, and trackball 134, see paragraph [0058]), inputting instructions to the robotic surgical system to cause movement of the organ manipulator and surgical instrument in response to the instructions.  See paragraphs [0058], [0060]
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2006/0235436 (Anderson)
Regarding claims 19 Anderson discloses as shown in Figure 9A an apparatus (instrument sterile adaptor (ISA) 300, see paragraph [0077]) capable mounting an organ manipulator (tool 224 is considered an organ manipulator because the tool is capable of manipulating organs) to a robotic surgical arm (robotic arm 42, see paragraph [0058]), the apparatus comprising a member (housing 302, see paragraph [0089]) removable attachable to an end effector of a robotic surgical arm, the member configured to removable receive an organ manipulator, wherein the organ manipulator is a uterine manipulator. 
 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0331859 (Omori) in view of U.S. Patent Publications Number 2011/0152615 (Schostek et al )
Regarding claim 3, Omori discloses wherein the system includes a first input handle, the robotic surgical system configured such that the first input handle is selectively paired with a first one of the robotic arms such that input to the first input handle results in movement of the organ manipulator. see paragraph [0058]
Omori fails to disclose the first input handle is selectively paired with a second one of the robotic arms such that input to the first input handle results in movement of the surgical instrument. 
Schostek et al., from the same field of endeavor teaches a similar surgical robotic system as shown in  Figure 18 which includes a first input handle (joystick, see paragraph [0107]) is selectively paired with a first one of the robotic arms such that input to the first input handle results in movement of the organ manipulator and is selectively paired with a second one of the robotic arms such that input to the first input handle results in movement of the surgical instrument. See paragraph [0107].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical robotic system disclosed by Omori such that the first input handle 
Regarding claim 12, Omori discloses wherein the system includes a first input handle, the robotic surgical system configured such that the first input handle is selectively paired with a first one of the robotic arms such that input to the first input handle results in movement of the organ manipulator. see paragraph [0058]
Omori fails to disclose the first input handle is selectively paired with a second one of the robotic arms such that input to the first input handle results in movement of the surgical instrument. 
Schostek et al., from the same field of endeavor teaches a similar surgical robotic system as shown in  Figure 18 which includes a first input handle (joystick, see paragraph [0107]) is selectively paired with a first one of the robotic arms such that input to the first input handle results in movement of the organ manipulator and is selectively paired with a second one of the robotic arms such that input to the first input handle results in movement of the surgical instrument. See paragraph [0107].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical robotic system disclosed by Omori such that the first input handle is selectively paired with a second one of the robotic arms such that input to the first input handle results in movement of the surgical instrument in order to control both arms with a single handle.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0331859 (Omori) in view of U.S. Patent Publications Number 2010/0094312 (Schostek et al.)
Regarding claims 13-15 Omori fails to disclose wherein movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ manipulator relative to an anatomical feature, and then pivoting the organ manipulator relative to the fulcrum, wherein the anatomical feature is an incision site. 
Schostek et al., from the same field of endeavor teaches a similar method as shown in Figure 2, where movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Omori to include the step of movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ manipulator relative to an anatomical feature, and then pivoting the organ manipulator relative to the fulcrum in order to guide the movement of the manipulator.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0331859 (Omori) in view of U.S. Patent Publications Number 2010/0094312 (Schostek et al.)
Regarding claims 13-15, under the alternative interpretation Omori fails to disclose wherein movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ manipulator relative to an anatomical feature, and then pivoting the organ manipulator relative to the fulcrum, wherein the anatomical feature is an incision site. 
Schostek et al., from the same field of endeavor teaches a similar method as shown in Figure 2, where movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ manipulator relative to an anatomical feature, and then pivoting the organ manipulator relative to the fulcrum, wherein the anatomical feature is an incision site, for the purpose of guiding the movement of the manipulator. See paragraph [0062].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Omori to include the step of movement of the organ manipulator is laparoscopic movement relative to a fulcrum, the steps of positioning the organ manipulator within an organ, determining a fulcrum along an axis of the organ manipulator relative to an 
Regarding claim 16, 17  Omori wherein the anatomical feature is a natural orifice, wherein the organ manipulator is a uterine manipulator and the natural orifice is a vaginal opening. see paragraph [0031].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0331859 (Omori) in view of U.S. Patent Publication Number 2005/0085827 (G. et al.)
Regarding claim 21, Omori discloses wherein the organ manipulator is a uterine 
Manipulator; see alternative rejection of claim 1; but fails to disclose it includes a colpotomy cup.
	G. et al., from the same field of endeavor teaches a similar organ manipulator as shown in Figure 1 with a colptomy cup (vanigal delineator 4, see paragraph [0019]) for the purpose of capturing the cervical end of the uterus and allow a surgeon to perform a colptomy. See paragraph [0006].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the colpotomy cup disclosed by G in the manipulator disclosed by Omori in order to configure the manipulator to capature the cervical end of the uterus and allow the surgeon to perform a colptomy.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771